Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Parameña J. Shikanda appeals the district court’s order denying his self-styled motion for sentence adjustment and has filed a motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Shikanda’s motion for appointment of counsel and affirm the district court’s order. United States v. Shikanda, No. 2:09—cr-00251-3 (S.D.W.Va. July 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.